 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SAMANTHA SCHOTT (NYBN 5132063)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          samantha.schott@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                       )   CASE NO. 19-70832 MAG
                                                     )
14           Plaintiff,                              )
                                                     )   STIPULATION AND [PROPOSED] ORDER
15      v.                                           )   CONTINUING HEARING AND EXCLUDING
                                                     )   TIME UNDER THE SPEEDY TRIAL ACT AND
16   BRIAN PAUL MORALES,                             )   RULE 5.1
                                                     )
17                                                   )   Current Date: August 2, 2019 at 10:30 A.M.
             Defendant.                              )   Proposed Date: August 9, 2019 at 10:30 A.M.
18                                                   )
                                                     )
19

20

21           On June 21, 2019, the defendant appeared before the Court for status hearing. A further status
22 hearing on preliminary hearing/arraignment is currently scheduled for August 9, 2019. The government

23 is in the process of producing discovery materials at the defendant’s request, pursuant to a protective

24 order, and defense counsel needs to review these materials with the defendant. The parties are further

25 engaged in ongoing pre-indictment negotiations in an attempt to reach a prompt resolution. The parties

26 are therefore requesting that the status regarding preliminary hearing or arraignment be rescheduled to

27 August 9, 2019, at 10:30 A.M. to allow for effective preparation of counsel.

28           The parties are further requesting that the time between August 2, 2019, and August 9, 2019, be

     STIPULATION AND PROPOSED ORDER
     CASE NO. 19-70832 MAG
 1 excluded from the speedy trial clock. The parties agree that the additional time is necessary for effective

 2 preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties agree that the ends of justice

 3 served by granting the continuance outweigh the best interest of the public and the defendant in a speedy

 4 trial. See id.

 5          The parties further submit that good cause exists for extending the time limits for preliminary

 6 hearing under Federal Rule of Criminal Procedure 5.1, and for extending the 30-day time period for an

 7 indictment under the Speedy Trial Act. See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b). The defendant

 8 consents to the extension of time.

 9          The undersigned Assistant United States Attorney certifies that she has obtained approval from

10 counsel for the defendant to file this stipulation and proposed order.

11 DATED: July 23, 2019                                  Respectfully Submitted,

12                                                       DAVID L. ANDERSON
                                                         United States Attorney
13
                                                         /s/ Samantha Schott           ___
14                                                       SAMANTHA SCHOTT
15                                                       Assistant United States Attorney

16                                                       /s/ Joyce Leavitt
                                                         JOYCE LEAVITT
17                                                       Attorneys for Brian Paul Morales
18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER
     CASE NO. 19-70832 MAG
 1                                          [PROPOSED] ORDER

 2          The status hearing currently scheduled for defendant Brian Paul Morales for August 2, 2019, is

 3 rescheduled for August 9, 2019, at 10:30 A.M.

 4          The Court further finds that the exclusion of time from August 2, 2019, through and including

 5 August 9, 2019, is warranted and that the ends of justice served by the continuance outweigh the best

 6 interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The failure to

 7 grant the requested continuance would deny effective preparation of counsel and would result in a

 8 miscarriage of justice. 18 U.S.C. § 3161 (h)(7)(B)(iv).

 9          The Court further finds good cause for extending the time limits for a preliminary hearing under

10 Federal Rule of Criminal Procedure 5.1, and for extending the 30-day time period for an indictment

11 under the Speedy Trial Act. See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).

12          IT IS SO ORDERED.

13

            JULY 23, 2019
14 DATED: _____________________                          ________________________________
                                                         HON. THOMAS S. HIXSON
15                                                       United States Magistrate Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER
     CASE NO. 19-70832 MAG
